           Case 1:19-cv-07654-VEC Document 51 Filed 08/07/20 Page 1 of 1


                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT
                                                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                      DOC #:
 -------------------------------------------------------------- X     DATE FILED: 8/7/2020
 CHANG YAN CHEN, on his own behalf and on :
 behalf of others similarly situated                            :
                                                                :
                                              Plaintiff,        :      19-CV-7654 (VEC)
                                                                :
                            -against-                           :           ORDER
                                                                :
 LILIS 200 WEST 57TH CORP. d/b/a Lili’s 57                      :
 Asian Cuisine & Sushi Bar; BAUMGART’S NEXT :
 DOOR INC. d/b/a Baumgart’s Café; ALAN                          :
 PHILLIPS; JONAH PHILLIPS; THEAN CHOO :
 CHONG a/k/a Alfred Chong; SIEW MOY LOW :
 a/k/a Maggie Low; EPHAN “DOE”; and                             :
 “MIGI” DOE                                                     :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared for an initial pretrial conference on August 7, 2020;

        IT IS HEREBY ORDERED that Plaintiff’s motion for leave to amend the Amended

Complaint is granted.

        IT IS FURTHER ORDERED that Plaintiff’s motion for conditional certification of a

collective is due no later than September 2, 2020; Defendants’ response is due no later than

September 25, 2020; and Plaintiff’s reply is due no later than October 2, 2020.

        The Court will hold on entering a formal case management plan in this matter until it has

decided Plaintiff’s motion for conditional certification.



SO ORDERED.

                                                             _________________________________
Date: August 7, 2020                                               VALERIE CAPRONI
      New York, NY                                                 United States District Judge
